Appeal Dismissed and Memorandum Opinion filed August 7, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00470-CR

                     LORENZA ANDRE SAM, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                  Trial Court Cause No. 10-DCR-055360A

                MEMORANDUM                       OPINION
      Appellant was convicted of capital murder in 2013. We affirmed his
conviction in 2016. Sam v. State, No. 14-13-00840-CR, 2016 WL 6134445 (Tex.
App.—Houston [14th Dist.] Oct. 20, 2016, pet. ref’d).

      On April 9, 2018, appellant, acting pro se, filed a document entitled, “Notice
of Appeal and Request for Certificate of Appealability.” The words “In the Fifth
Court Circuit Court of Appeals, New Orleans, Louisiana” are typed at the top of the
document. The document is addressed to “Clerk of Court; Lyle Cayce.” According
to the website for the U.S. Court of Appeals for the Fifth Circuit, that court’s clerk
is Lyle W. Cayce. The document contains a certificate of service in which appellant
declares he mailed the document to “Fifth Circuit Court of Appeals, Clerk of Court
Lyle Cayce, 600 Maestri P., New Orleans, Louisiana 70130-3408” and that “an exact
carbon-copy has been courtesy delivered by same to” this court.

         The Fort Bend County District Clerk assigned this appeal to us on June 8,
2018. Since that time, the clerk’s record has been filed, and the trial court appointed
counsel to represent appellant.

         This court lacks jurisdiction over this appeal. We have already affirmed his
conviction on direct appeal. Further, it appears appellant did not intend to pursue his
appeal in this court; rather, he was notifying this court of his intent to challenge our
decision in the U.S. Court of Appeals for the Fifth Circuit.

         On July 18, 2018, we notified appellant and his newly-appointed counsel,
Kristen Jernigan, that we would dismiss the appeal unless any party demonstrated,
by July 30, 2018, meritorious grounds for retaining the appeal. No response has been
filed.

         The appeal is DISMISSED for lack of jurisdiction.



                                    PER CURIAM



Panel consists of Justices Donovan, Wise, and Jewell
Do Not Publish—Tex. R. App. P. 47.2(b)




                                           2